20-3557-pr
Petitpas v. Martin et al.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of December, two thousand twenty-one.

PRESENT:              JOSÉ A. CABRANES,
                      BARRINGTON D. PARKER,
                      EUNICE C. LEE,
                                   Circuit Judges.


CHAD PETITPAS,

                             Plaintiff-Appellant,                   20-3557-pr

                             v.

ROBERT MARTIN, WARDEN, SCOTT S. SEMPLE,
COMMISSIONER, DAVID MAIGA, DIRECTOR, THOMAS
HUNTER, CLASSIFICATION, TUGIE, COUNSELOR
SUPERVISOR,

                             Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                                 MICHAEL BOYLE, Law Offices of Michael
                                                         Boyle, North Haven, CT.

FOR DEFENDANTS-APPELLEES:                                JANELLE R. MEDEIROS, Assistant
                                                         Attorney General, William Tong, Attorney
                                                         General, Clare Kindall, Solicitor General,
                                                         Hartford, CT.


                                                     1
      Appeal from an order and judgment of the United States District Court for the District of
Connecticut (Jeffrey A. Meyer, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order and judgment of the District Court be and hereby
are AFFIRMED.

        Plaintiff Chad Petitpas (“Petitpas”) appeals from an order of the United States District Court
for the District of Connecticut, granting summary judgment to Connecticut Department of
Corrections (“DOC”) officials (together, “Defendants”).

         At the time of the filing of this lawsuit, Petitpas was an inmate at the Brooklyn Correctional
Institution serving a 19-year sentence for first-degree sexual assault. When inmates are admitted to
DOC custody, they are given various classification scores based on their “risk” and “needs.”
Particularly relevant to this appeal, an inmate with a “need” for “sex treatment” will be given a “sex
treatment need score” (“STNS”) from 1 to 5, with 5 being the highest need. Based on these scores,
inmates are then given an “overall risk level,” which is initially set at the highest level assigned for
any one of their risk factors. Inmates are periodically subject to “reclassification” reviews, during
which their “risks,” “needs,” and “overall risk level” scores can be adjusted. A reduction in overall
risk level can benefit inmates by enabling them to be housed in lower security-level prisons, with
access to various transitional programs and other benefits only available in those facilities.

        An inmate with an STNS of 2 or higher cannot receive an overall risk level reduction from 3
to 2 without the approval of the DOC Commissioner, which, in practice, relies on the inmate
receiving a “favorable recommendation” from his warden. See Record on Appeal (ROA) Doc. No.
98-4 at 74-78, “Administrative Directive” 9.2 §§ 8(C), 10(B)(2). Petitpas has an STNS of 3 and an
overall risk level of 3. He applied to his warden for a recommendation for a reduction to risk level 2
and was denied “due to the nature of [his] instant offense.” ROA Doc. No. 110-2 at 4. Petitpas
alleged that a favorable recommendation is never given to inmates with an STNS of 2 or higher as a
matter of course, and the record reflects that between 2013 and 2018, no DOC warden has granted
a sex offender such a recommendation. See ROA Doc. 106-1 at 5-6. Petitpas alleged that this policy
discriminates against inmates with an STNS of 2 or greater without a rational basis, framing his
challenge as a “class of one” claim under the Equal Protection Clause. 1 Defendants filed a motion
for summary judgment, which the District Court granted, finding that there was a rational basis for




    1
      See Pl. Reply Br. 7 (“Given that the Second Circuit has repeatedly rejected arguments that sex
offenders or other inmates grouped by offense type are a suspect classification, see, inter alia, cases
cited in Def.’s Brief at 27, n 11, Mr. Petitpas is pursuing his case as a ‘class of one’ claim.”).

                                                    2
the challenged policy. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.
                                            DISCUSSION
         “We review de novo [an] award of summary judgment, construing the evidence in the light
most favorable to the nonmoving party and drawing all reasonable inferences and resolving all
ambiguities in its favor.” Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018) (internal quotation marks and
alterations omitted).
                                                    I.
        The Supreme Court has recognized that the Equal Protection Clause can “give[] rise to a
cause of action on behalf of a ‘class of one’ where the plaintiff [does] not allege membership in a
class or group.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). To succeed under such a
theory, a plaintiff must show that he has been “intentionally treated differently from others similarly
situated and that there is no rational basis for the difference in treatment.” Id.

       To make out a “class of one” claim, “the level of similarity between plaintiffs and the
persons with whom they compare themselves must be extremely high. More precisely, a plaintiff
must establish that he and a comparator are prima facie identical.” Hu v. City of New York, 927 F.3d 81,
92 (2d Cir. 2019) (internal quotation marks and citation omitted).

         Petitpas fails to make this threshold demonstration, and we affirm the District Court’s
judgment on this alternative ground. Petitpas’s initial brief in this appeal comes closest to identifying
potential comparators when he argues that “[w]hile other inmates, even those serving sentences for
the most serious and violent crimes, have the opportunity through good conduct and rehabilitation
to progress to Level 2[,] . . . inmates serving sentences for sex offenses or those with an STNS level
of 2 o[r] above cannot.” Pl. Br. 15-16. In his reply brief, Petitpas also refers to data in the record on
several inmates “whose overall security levels were reduced to level two” who he argues “show[] a
striking similarity in risk factor scores” to his own. Pl. Reply Br. 3-5. But none of these proffered
comparators—whether described generally as “other inmates” or individually as specific inmates
who have received risk level reductions—are sex offenders, which is a basic difference motivating
their disparate treatment. See Biester v. Lanier, 249 F. App’x 782, 783 (11th Cir. 2007) (sex offenders
are not “similarly situated” to non-sex offenders); Hastings v. Suthers, 26 F. App’x 885, 885-86 (10th
Cir. 2002) (same); Krull v. Oey, No. 9 Civ. 0142, 2019 WL 2590739, at *9 (N.D.N.Y. June 24, 2019)
(“[S]ex offenders and non-sex offenders are, by definition” not similarly situated) vacated in part on
other grounds, 805 F. App’x 73 (2d Cir. 2020); see also Kasseim v. Paterson, No. 10 Civ. 2627, 2011 WL
723612, at *2 (S.D.N.Y. Feb. 18, 2011) (“[T]here is a fatal flaw in [plaintiff’s] argument—felons who
commit different crimes are not similarly situated.”).

        In sum, then, Petitpas challenges a policy which treats inmates with an SNTS of 2 or greater
differently than those without an SNTS of 2 or greater. But he does not demonstrate that these two

                                                    3
groups are similarly situated or, for the purpose of his “class of one” challenge, that he is similarly
situated to anyone in the latter group. This undermines his Equal Protection claim.
                                                   II.
        Even if we were to assume that Petitpas was similarly situated to certain inmates with an
STNS less than 2 for the purposes of an Equal Protection claim, we would still conclude, as the
District Court did, that a rational basis exists for his disparate treatment.
         Neither inmates nor sexual offenders are a suspect class, Lee v. Governor of New York, 87 F.3d
55, 60 (2d Cir. 1996) (“[P]risoners either in the aggregate or specified by offense are not a suspect
class”), and therefore “a statutory classification” applied to them “must be upheld against equal
protection challenge if there is any reasonably conceivable state of facts that could provide a rational
basis for the classification.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993); Spavone v. N.Y.
State Dep’t of Corr. Servs., 719 F.3d 127, 137 (2d Cir. 2013). See Doe v. Cuomo, 755 F.3d 105, 113 (2d
Cir. 2014) (“[B]ecause it is not constitutionally suspect to distinguish between people who have been
convicted of sex offenses and people who have not, such line-drawing is reviewed deferentially
under rational basis scrutiny.”). A plaintiff challenging such a classification therefore has the burden
to “negative every conceivable basis which might support it.” Sensational Smiles, LLC v. Mullen, 793
F.3d 281, 284 (2d Cir. 2015) (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)).

         Defendants argue that sex offenders have both a higher recidivism rate and are at greater risk
for victimization by fellow inmates in lower security facilities than non-sex offenders. Defs. Br. 33-
35. Petitpas challenges these claims, Pl. Br. 16-19, but, as was the case before the District Court, he
“has not shown that there is no rationally conceivable reason for the DOC to treat him less
favorably . . . than violent offenders who have not been convicted of a sex offense.” App’x 14. As
we have previously noted, “[p]risoners who have committed sex offenses can rationally be deemed
more dangerous to society and, hence, less eligible for early release programs.” Green v. Armstrong,
189 F.3d 460 (2d Cir. 1999) (summary order).

        In sum, Petitpas simply does not meet the burden that would be required for him to prevail
on rational basis review of the challenged policy.
                                           CONCLUSION
        We have reviewed all of the arguments raised by Petitpas on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the September 11, 2020 order and judgment
of the District Court.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk of Court




                                                    4